In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Price, J.), dated May 10, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
To prevail in a slip and fall case, a plaintiff must demonstrate that the defendant either created the condition which caused the accident, or had actual or constructive notice of it. To constitute constructive notice, a defect must be visible and apparent, and must exist for a sufficient length of time before the accident to permit the defendant to discover and remedy it (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]). In this case, there was no evidence that the defendant created the defect nor was there any evidence that the defendant had actual or constructive notice thereof. In opposition to the defendant’s establishment of a prima facie case for summary judgment, the plaintiff failed to raise a triable issue of fact. Santucci, J.P., Schmidt, Adams and Cozier, JJ., concur.